           Case 3:20-cv-02089-RS Document 25 Filed 08/18/20 Page 1 of 3



1    EVAN R. MOSES, CA Bar No. 198099
2
     evan.moses@ogletree.com
     ALEXANDER M. CHEMERS, CA Bar No. 263726
3    alexander.chemers@ogletree.com
     MELIS ATALAY, CA Bar No. 301373
4    melis.atalay@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
5
     400 South Hope Street, Suite 1200
6
     Los Angeles, CA 90071
     Telephone:    213-239-9800
7    Facsimile:    213-239-9045

8    Attorneys for Defendant
     FEDEX GROUND PACKAGE SYSTEM, INC.
9

10
     Counsel information continues on next page
11

12                              UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14
     ERNEST CUADRA on behalf of himself and       Case No.: 3:20-cv-02089-RS
15
     others similarly situated.
16                                                ORDER GRANTING JOINT
             PLAINTIFF,
                                                  STIPULATION TO TRANSFER VENUE
17                                                TO THE CENTRAL DISTRICT OF
     vs.
                                                  CALIFORNIA PURSUANT TO 28
18
     FEDEX GROUND PACKAGE SYSTEM, INC.,           U.S.C. SECTION 1404(A)
     et al.,
19
                                                  Before Hon. Richard Seeborg, United States
             DEFENDANTS.                          District Judge
20

21

22

23

24

25

26

27

28
             ORDER GRANTING JOINT STIPULATION TO TRANSFER VENUE CASE NO.
                                    3:20-cv-02089-RS
                                            1
         Case 3:20-cv-02089-RS Document 25 Filed 08/18/20 Page 2 of 3


     Joseph Lavi, Esq. (State Bar No. 209776)
1    jlavi@lelawfirm.com
     Jordan D. Bello, Esq. (State Bar No. 243190)
2    jbello@lelawfirm.com
     LAVI & EBRAHIMIAN, LLP
3    8889 W. Olympic Blvd., Suite 200
     Beverly Hills, California 90211
4    Telephone: (310) 432-0000
     Facsimile: (310) 432-0001
5
     Sahag Majarian II, Esq. (State Bar No. 146621)
6    sahagii@aol.com
     Law Offices of Sahag Majarian II
7    18250 Ventura Boulevard
     Tarzana, California 91356
8
     Telephone: (818) 609-0807
     Facsimile: (818) 609-0892
9
     Attorneys for Plaintiff
     ERNEST CUADRA
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             ORDER GRANTING JOINT STIPULATION TO TRANSFER VENUE CASE NO.
                                    3:20-cv-02089-RS
                                            2
         Case 3:20-cv-02089-RS Document 25 Filed 08/18/20 Page 3 of 3



1                                           ORDER

2           The Court having reviewed the Joint Stipulation filed by plaintiff Ernest Cuadra (“Plaintiff”)

3    and defendant FedEx Ground Package System, Inc. (“Defendant”) to Transfer Venue to the United

4    States District Court for the Central District of California, the Court ORDERS the following:

5           1. This Action is hereby transferred to the United States District Court for the Central District

6               of California; and

7           2. The Scheduling Conference scheduled for August 27, 2020 is vacated.

8           PURSUANT TO STIPULATION, IT IS SO ORDERED.

9
             8/18/2020
     Dated: ____________________                                  ____________________________
10                                                                Honorable Richard Seeborg
                                                                  United States District Judge
11

12

13

14
                                                                                                   43823201.1
15

16

17

18

19

20

21

22

23

24

25

26

27

28
             ORDER GRANTING JOINT STIPULATION TO TRANSFER VENUE CASE NO.
                                    3:20-cv-02089-RS
                                            3
